UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 01/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. January 31, 2017 (Unaudited) Common Stocks - 98.2% Shares Value ($) Automobiles & Components - .8% Dana 314,055 6,325,068 Gentex 630,217 a 13,165,233 Thor Industries 104,153 10,779,835 Banks - 7.6% Associated Banc-Corp 319,335 8,079,175 BancorpSouth 186,141 5,528,388 Bank of Hawaii 92,127 7,914,631 Bank of the Ozarks 197,763 a 10,851,256 Cathay General Bancorp 161,893 5,899,381 Chemical Financial 153,715 7,598,132 Commerce Bancshares 189,802 10,729,507 Cullen/Frost Bankers 121,943 10,901,704 East West Bancorp 313,297 16,115,998 F.N.B. 455,043 6,798,342 First Horizon National 503,517 10,070,340 Fulton Financial 372,922 6,787,180 Hancock Holding 181,076 8,302,335 International Bancshares 129,712 4,812,315 MB Financial 152,534 6,792,339 New York Community Bancorp 1,058,340 16,076,185 PacWest Bancorp 261,488 14,486,435 PrivateBancorp 173,507 9,483,893 Prosperity Bancshares 151,208 10,982,237 Signature Bank 116,637 b 18,372,660 SVB Financial Group 113,143 b 19,486,619 Synovus Financial 264,172 11,010,689 TCF Financial 379,151 6,578,270 Trustmark 147,820 a 4,969,708 UMB Financial 93,894 7,242,983 Umpqua Holdings 479,618 8,781,806 Valley National Bancorp 555,470 a 6,726,742 Washington Federal 193,325 a 6,350,726 Webster Financial 199,611 10,483,570 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Capital Goods - 11.1% A.O. Smith 324,274 15,808,357 AECOM 334,862 b 12,366,454 AGCO 146,895 a 9,225,006 B/E Aerospace 220,934 13,580,813 Carlisle Companies 140,187 15,295,804 CLARCOR 107,461 8,898,845 Crane 107,577 7,749,847 Curtiss-Wright 97,644 9,574,971 Donaldson 284,925 a 12,038,081 Dycom Industries 67,533 a,b 5,447,212 EMCOR Group 132,064 9,203,540 EnerSys 96,265 7,503,857 Esterline Technologies 64,598 b 5,532,819 GATX 86,173 a 4,982,523 Graco 121,216 10,859,741 Granite Construction 86,337 4,846,096 Hubbell 111,953 13,667,222 Huntington Ingalls Industries 100,725 19,536,621 IDEX 165,725 14,941,766 ITT 190,441 7,783,324 Joy Global 214,341 6,027,269 KBR 305,715 5,200,212 Kennametal 173,725 6,208,932 KLX 115,179 a,b 5,642,619 Lennox International 84,255 a 13,212,027 Lincoln Electric Holdings 133,989 11,170,663 MSC Industrial Direct, Cl. A 97,250 9,934,087 Nordson 115,669 13,131,902 NOW 232,093 b 4,934,297 Orbital ATK 127,414 11,078,647 Oshkosh 162,072 11,285,073 Regal Beloit 97,231 7,058,971 Teledyne Technologies 76,087 b 9,348,810 Terex 228,685 7,272,183 Timken 155,776 6,916,454 Toro 237,699 a 14,007,602 Trinity Industries 327,618 9,022,600 Triumph Group 106,223 2,841,465 Valmont Industries 48,790 7,025,760 Wabtec 193,574 a 16,771,251 Common Stocks - 98.2% (continued) Shares Value ($) Capital Goods - 11.1% (continued) Watsco 56,212 8,585,821 Woodward 119,275 8,306,311 Commercial & Professional Services - 1.9% CEB 68,858 5,264,194 Clean Harbors 112,517 b 6,244,694 Copart 221,820 a,b 12,586,067 Deluxe 105,178 7,662,217 FTI Consulting 90,505 b 3,813,881 Herman Miller 128,699 4,015,409 HNI 97,089 4,894,256 Manpowergroup 147,428 14,073,477 MSA Safety 66,993 4,779,951 Rollins 209,044 a 7,370,891 Consumer Durables & Apparel - 3.0% Brunswick 193,526 11,584,466 CalAtlantic Group 159,748 a 5,570,413 Carter's 106,568 8,925,070 Deckers Outdoor 70,185 a,b 4,042,656 Fossil Group 92,275 a,b 2,359,472 Helen of Troy 60,943 b 5,685,982 Kate Spade & Company 273,639 b 5,065,058 KB Home 175,009 a 2,866,647 NVR 7,666 b 14,243,428 Polaris Industries 129,668 a 10,901,189 Skechers USA, Cl. A 295,684 b 7,427,582 Tempur Sealy International 109,825 a,b 4,722,475 Toll Brothers 324,863 b 10,187,704 TRI Pointe Group 309,795 a,b 3,801,185 Tupperware Brands 112,555 a 6,793,820 Vista Outdoor 128,668 b 3,706,925 Consumer Services - 3.3% Brinker International 106,640 a 4,745,480 Buffalo Wild Wings 39,361 b 5,943,511 Cheesecake Factory 95,627 5,762,483 Churchill Downs 26,572 3,809,096 Cracker Barrel Old Country Store 52,365 a 8,276,812 DeVry Education Group 123,182 a 4,126,597 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Consumer Services - 3.3% (continued) Domino's Pizza 104,477 18,235,416 Dunkin' Brands Group 199,649 a 10,355,794 Graham Holdings, Cl. B 10,383 5,394,488 International Speedway, Cl. A 56,496 2,070,578 Jack in the Box 69,787 7,531,413 Panera Bread, Cl. A 47,113 a,b 9,849,444 Papa John's International 57,381 a 4,890,009 Service Corporation International 414,399 12,071,443 Sotheby's 99,553 a,b 3,953,250 Texas Roadhouse 142,535 6,647,832 Wendy's 437,804 a 5,923,488 Diversified Financials - 4.0% CBOE Holdings 176,764 a 14,073,950 Eaton Vance 246,882 10,351,762 FactSet Research Systems 86,819 15,024,028 Federated Investors, Cl. B 203,161 a 5,284,218 Janus Capital Group 311,506 3,893,825 Legg Mason 196,323 6,221,476 MarketAxess Holdings 81,747 15,307,126 MSCI 204,549 16,926,430 Raymond James Financial 274,472 20,566,187 SEI Investments 292,171 14,173,215 SLM 932,197 b 11,074,500 Stifel Financial 146,937 b 7,395,339 Waddell & Reed Financial, Cl. A 177,015 a 3,195,121 WisdomTree Investments 241,729 a 2,489,809 Energy - 3.8% CONSOL Energy 385,335 a 6,527,575 Denbury Resources 843,902 b 2,827,072 Diamond Offshore Drilling 142,707 a,b 2,337,541 Dril-Quip 81,506 a,b 5,069,673 Energen 211,150 b 11,378,873 Ensco, Cl. A 653,657 7,137,934 Gulfport Energy 336,804 b 7,039,204 HollyFrontier 382,367 a 11,077,172 Nabors Industries 616,891 a 10,024,479 Noble 521,772 a 3,521,961 Oceaneering International 218,210 6,077,149 Common Stocks - 98.2% (continued) Shares Value ($) Energy - 3.8% (continued) Oil States International 110,931 a,b 4,381,775 Patterson-UTI Energy 349,819 a 9,808,925 QEP Resources 521,603 b 9,096,756 Rowan Cos., Cl. A 268,174 b 4,805,678 SM Energy 210,157 a 6,411,890 Superior Energy Services 328,723 b 5,808,535 Western Refining 170,358 a 5,964,234 World Fuel Services 156,315 6,952,891 WPX Energy 834,263 b 11,621,284 Food & Staples Retailing - .5% Casey's General Stores 84,440 a 9,702,156 Sprouts Farmers Market 289,277 a,b 5,400,802 United Natural Foods 108,839 b 4,973,942 Food, Beverage & Tobacco - 3.1% Boston Beer, Cl. A 19,495 a,b 2,996,382 Dean Foods 198,420 3,940,621 Flowers Foods 398,227 a 8,008,345 Hain Celestial Group 228,599 b 9,043,376 Ingredion 157,263 20,159,544 Lamb Weston Holdings 305,479 11,412,695 Lancaster Colony 41,935 5,495,582 Post Holdings 140,208 a,b 11,732,605 Snyder's-Lance 186,643 a 7,163,358 Tootsie Roll Industries 37,799 a 1,415,573 TreeHouse Foods 125,344 a,b 9,511,103 WhiteWave Foods 384,885 b 21,191,768 Health Care Equipment & Services - 5.2% ABIOMED 87,831 b 9,342,583 Align Technology 162,803 a,b 14,927,407 Allscripts Healthcare Solutions 405,198 a,b 4,744,869 Globus Medical, Cl. A 154,289 b 4,067,058 Halyard Health 99,405 b 3,824,110 HealthSouth 198,716 a 7,714,155 Hill-Rom Holdings 130,398 7,676,530 LifePoint Health 86,248 b 5,118,819 LivaNova 98,271 a,b 4,727,326 MEDNAX 203,601 b 13,916,128 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Health Care Equipment & Services - 5.2% (continued) Molina Healthcare 93,185 a,b 5,285,453 NuVasive 111,647 a,b 7,901,258 Owens & Minor 134,574 a 4,828,515 ResMed 306,215 a 20,681,761 STERIS 185,305 a 13,125,153 Teleflex 95,747 16,059,644 Tenet Healthcare 172,904 a,b 3,041,381 VCA 178,510 b 16,173,006 WellCare Health Plans 96,310 b 14,016,957 West Pharmaceutical Services 159,129 13,467,087 Household & Personal Products - .6% Avon Products 952,306 b 5,590,036 Edgewell Personal Care 126,119 b 9,943,222 Energizer Holdings 132,967 6,710,844 Insurance - 5.1% Alleghany 33,489 b 20,480,868 American Financial Group 158,604 13,666,907 Aspen Insurance Holdings 130,357 7,352,135 Brown & Brown 250,160 10,539,241 CNO Financial Group 376,405 7,117,819 Endurance Specialty Holdings 139,666 a 12,945,642 Everest Re Group 88,787 19,526,925 First American Financial 237,128 8,911,270 Genworth Financial, Cl. A 1,061,157 b 3,565,488 Hanover Insurance Group 92,691 7,780,483 Kemper 106,343 4,594,018 Mercury General 78,700 4,977,775 Old Republic International 527,452 10,971,002 Primerica 99,908 a 7,538,059 Reinsurance Group of America 139,509 17,504,194 RenaissanceRe Holdings 90,567 12,346,093 W.R. Berkley 211,101 14,188,098 Materials - 7.7% Allegheny Technologies 238,759 a 5,188,233 AptarGroup 135,465 9,884,881 Ashland Global Holdings 136,545 16,252,951 Bemis 202,322 9,857,128 Common Stocks - 98.2% (continued) Shares Value ($) Materials - 7.7% (continued) Cabot 138,329 7,659,277 Carpenter Technology 99,398 3,977,908 Chemours 393,962 10,408,476 Commercial Metals 249,545 5,098,204 Compass Minerals International 73,395 a 6,135,822 Domtar 136,785 5,976,137 Eagle Materials 104,955 a 10,976,194 Greif, Cl. A 56,910 a 3,276,878 Louisiana-Pacific 305,540 b 5,844,980 Minerals Technologies 75,177 6,025,437 NewMarket 19,923 8,590,200 Olin 364,939 a 9,565,051 Owens-Illinois 360,653 b 6,816,342 Packaging Corporation of America 202,907 18,703,967 PolyOne 186,578 6,364,176 Reliance Steel & Aluminum 157,822 12,570,522 Royal Gold 141,251 10,194,085 RPM International 289,881 15,149,181 Scotts Miracle-Gro 96,829 8,905,363 Sensient Technologies 96,099 7,375,598 Silgan Holdings 80,553 a 4,713,156 Sonoco Products 219,583 12,066,086 Steel Dynamics 529,652 17,907,534 United States Steel 375,103 12,269,619 Valspar 158,645 17,557,242 Worthington Industries 94,606 4,521,221 Media - 1.4% AMC Networks, Cl. A 128,595 b 7,374,923 Cable One 10,225 6,466,086 Cinemark Holdings 228,971 9,731,267 John Wiley & Sons, Cl. A 96,383 5,310,703 Live Nation Entertainment 285,046 b 8,158,017 Meredith 78,592 a 4,817,690 New York Times, Cl. A 265,138 a 3,579,363 Time 223,274 4,298,025 Pharmaceuticals, Biotechnology & Life Sciences - 1.8% Akorn 187,963 a,b 3,590,093 Bio-Rad Laboratories, Cl. A 44,899 b 8,534,402 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 1.8% (continued) Bio-Techne 81,294 8,271,664 Catalent 272,014 b 7,279,095 Charles River Laboratories International 104,794 b 8,467,355 PAREXEL International 114,509 a,b 8,117,543 Prestige Brands Holdings 113,536 a,b 5,990,159 United Therapeutics 92,233 b 15,092,086 Real Estate - 10.2% Alexander & Baldwin 99,621 4,435,127 Alexandria Real Estate Equities 172,504 c 19,116,893 American Campus Communities 287,181 c 13,962,740 Camden Property Trust 190,115 a,c 15,887,911 Care Capital Properties 179,764 c 4,441,968 Communications Sales & Leasing 305,628 c 8,031,904 CoreCivic 254,305 7,385,017 Corporate Office Properties Trust 205,474 c 6,538,183 Cousins Properties 732,865 c 6,229,353 DCT Industrial Trust 198,208 8,857,916 Douglas Emmett 313,191 c 11,851,147 Duke Realty 770,356 c 18,742,761 Education Realty Trust 159,367 c 6,408,147 EPR Properties 138,520 c 10,246,324 Equity One 200,570 c 6,255,778 First Industrial Realty Trust 254,981 c 6,591,259 Healthcare Realty Trust 256,736 c 7,755,995 Highwoods Properties 218,059 c 11,210,413 Hospitality Properties Trust 357,409 c 11,126,142 Jones Lang LaSalle 97,609 10,056,655 Kilroy Realty 210,012 c 15,719,398 Lamar Advertising, Cl. A 179,916 c 13,587,256 LaSalle Hotel Properties 250,566 c 7,559,576 Liberty Property Trust 319,694 c 12,273,053 Life Storage 100,231 c 8,163,815 Mack-Cali Realty 194,840 c 5,459,417 Medical Properties Trust 697,680 c 8,895,420 National Retail Properties 319,854 a,c 13,945,634 Omega Healthcare Investors 424,338 a,c 13,608,520 Potlatch 88,035 c 3,627,042 Quality Care Properties 200,774 b 3,706,288 Rayonier 263,478 c 7,348,401 Common Stocks - 98.2% (continued) Shares Value ($) Real Estate - 10.2% (continued) Regency Centers 227,102 c 15,835,822 Senior Housing Properties Trust 513,490 a,c 9,781,984 Tanger Factory Outlet Centers 212,880 c 7,278,367 Taubman Centers 130,564 c 9,249,154 Urban Edge Properties 199,043 c 5,567,233 Washington Prime Group 400,730 3,867,045 Weingarten Realty Investors 256,589 c 9,142,266 Retailing - 2.6% Aaron's 137,453 a 4,252,796 American Eagle Outfitters 365,785 a 5,527,011 Big Lots 99,672 a 4,983,600 Cabela's 112,073 b 6,263,760 Chico's FAS 290,718 3,921,786 CST Brands 162,974 7,852,087 Dick's Sporting Goods 193,908 10,005,653 GameStop, Cl. A 221,523 a 5,425,098 HSN 67,103 2,365,381 J.C. Penney 687,498 a,b 4,571,862 Murphy USA 79,365 b 5,055,551 Office Depot 1,141,609 5,080,160 Pool 89,231 9,419,224 RH 84,150 a,b 2,273,733 Sally Beauty Holdings 314,007 b 7,473,367 Williams-Sonoma 177,434 a 8,554,093 Semiconductors & Semiconductor Equipment - 2.8% Advanced Micro Devices 1,651,051 a,b 17,121,399 Cirrus Logic 138,866 b 8,376,397 Cree 215,223 a,b 5,935,850 Cypress Semiconductor 711,041 a 8,390,284 Integrated Device Technology 290,224 b 7,310,743 Intersil, Cl. A 295,073 6,618,487 Microsemi 249,291 b 13,249,817 Monolithic Power Systems 81,644 7,122,623 Silicon Laboratories 91,167 b 5,944,088 Synaptics 74,910 a,b 4,223,426 Teradyne 443,278 12,580,230 Versum Materials 236,112 b 6,599,330 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Software & Services - 8.5% ACI Worldwide 256,662 b 4,979,243 Acxiom 169,564 b 4,425,620 ANSYS 188,008 b 17,533,626 Broadridge Financial Solutions 258,735 17,213,640 Cadence Design Systems 623,131 b 16,220,100 CDK Global 324,742 20,312,612 CommVault Systems 92,160 b 4,525,056 Computer Sciences 305,920 19,028,224 comScore 96,394 b 3,234,019 Convergys 208,514 5,175,317 CoreLogic 186,537 b 6,579,160 DST Systems 69,738 8,030,331 Fair Isaac 66,999 8,260,977 Fortinet 324,631 b 10,797,227 Gartner 179,471 b 17,832,239 j2 Global 104,598 a 8,766,358 Jack Henry & Associates 169,763 15,241,322 Leidos Holdings 310,445 15,000,702 Manhattan Associates 155,125 b 7,951,707 MAXIMUS 141,190 7,785,217 Mentor Graphics 242,064 a 8,934,582 NeuStar, Cl. A 116,810 b 3,878,092 PTC 251,502 b 13,221,460 Science Applications International 97,672 7,952,454 Synopsys 328,734 b 20,674,081 Tyler Technologies 72,548 a,b 10,593,459 Ultimate Software Group 63,094 a,b 12,218,784 WebMD Health 83,263 b 4,153,991 WEX 84,922 b 9,709,132 Technology Hardware & Equipment - 6.1% 3D Systems 242,427 a,b 3,997,621 ARRIS International 414,710 b 11,852,412 Arrow Electronics 194,775 b 14,319,858 Avnet 277,538 12,888,865 Belden 91,426 6,991,346 Brocade Communications Systems 867,626 10,819,296 Ciena 303,815 b 7,394,857 Cognex 186,357 12,590,279 Diebold Nixdorf 168,907 a 4,594,270 Common Stocks - 98.2% (continued) Shares Value ($) Technology Hardware & Equipment - 6.1% (continued) InterDigital 74,312 6,940,741 IPG Photonics 81,019 b 9,316,375 Jabil Circuit 400,848 a 9,612,335 Keysight Technologies 369,505 b 13,697,550 Knowles 194,978 a,b 3,513,504 Littelfuse 49,946 7,876,984 National Instruments 230,558 7,244,132 NCR 270,049 b 11,617,508 NetScout Systems 199,879 a,b 6,655,971 Plantronics 71,599 4,051,071 SYNNEX 64,327 7,730,819 Tech Data 75,732 b 6,479,630 Trimble 544,538 b 16,129,216 VeriFone Systems 236,065 b 4,289,301 ViaSat 111,554 a,b 7,240,970 Vishay Intertechnology 285,433 a 4,738,188 Zebra Technologies, Cl. A 114,927 b 9,615,942 Telecommunication Services - .2% Telephone & Data Systems 207,957 Transportation - 1.7% Avis Budget Group 188,752 b 7,025,349 Genesee & Wyoming, Cl. A 133,493 b 10,060,032 JetBlue Airways 703,577 b 13,797,145 Kirby 119,274 a,b 7,687,209 Landstar System 91,070 7,704,522 Old Dominion Freight Line 152,268 a,b 13,442,219 Werner Enterprises 97,226 2,732,051 Utilities - 5.2% Aqua America 385,856 a 11,733,881 Atmos Energy 225,912 17,209,976 Black Hills 115,913 a 7,250,358 Great Plains Energy 468,217 12,899,378 Hawaiian Electric Industries 233,686 7,823,807 IDACORP 109,148 8,734,023 MDU Resources Group 424,812 12,468,232 National Fuel Gas 183,727 a 10,316,271 New Jersey Resources 186,569 7,033,651 NorthWestern 103,744 a 5,924,820 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Utilities - 5.2% (continued) OGE Energy 434,126 14,560,586 ONE Gas 115,855 7,486,550 PNM Resources 172,921 5,948,482 Southwest Gas Holdings 103,487 8,337,948 UGI 375,854 17,428,350 Vectren 179,206 9,836,617 Westar Energy 308,066 16,848,130 WGL Holdings 111,519 9,137,867 Total Common Stocks (cost $2,376,721,593) Principal Short-Term Investments - .1% Amount ($) Value ($) U.S. Treasury Bills 0.51%, 3/16/17 (cost $2,528,468) 2,530,000 d Other Investment - 1.4% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $50,141,732) 50,141,732 e Investment of Cash Collateral for Securities Loaned - 4.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $155,234,441) 155,234,441 e Total Investments (cost $2,584,626,234) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At January 31, 2017, the value of the fund’s securities on loan was $411,240,149 and the value of the collateral held by the fund was $419,881,885, consisting of cash collateral of $155,234,441 and U.S. Government & Agency securities valued at $264,647,444. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.1 Real Estate 10.2 Software & Services 8.5 Materials 7.7 Banks 7.6 Technology Hardware & Equipment 6.1 Short-Term/Money Market Investments 5.7 Utilities 5.2 Health Care Equipment & Services 5.2 Insurance 5.1 Diversified Financials 4.0 Energy 3.8 Consumer Services 3.3 Food, Beverage & Tobacco 3.1 Consumer Durables & Apparel 3.0 Semiconductors & Semiconductor Equipment 2.8 Retailing 2.6 Commercial & Professional Services 1.9 Pharmaceuticals, Biotechnology & Life Sciences 1.8 Transportation 1.7 Media 1.4 Automobiles & Components .8 Household & Personal Products .6 Food & Staples Retailing .5 Telecommunication Services .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 3,561,367,906 - - Equity Securities— Foreign Common Stocks † 15,387,221 - - Registered Investment Companies 205,376,173 - - U.S. Treasury - 2,528,720 - Other Financial Instruments: Futures †† 211,239 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Midcap Index Fund, Inc. January 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Futures Long E-mini Standard & Poor's Midcap 357 60,172,350 March 2017 211,239 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at January 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At January 31, 2017, accumulated net unrealized appreciation on investments was $1,200,033,786, consisting of $1,323,229,916 gross unrealized appreciation and $123,196,130 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 By: /s/ James Windels James Windels Treasurer Date: March 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
